October 11, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       AKINDELE OLUFOWOSHE, Appellant

NO. 14-12-00375-CV                         V.

         LANCE PINKERTON AND WILLOW TRACE OWNERS, Appellees
                    ________________________________

        Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on February 9, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Akindele Olufowoshe.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.